Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-353
             Lower Tribunal Nos. F16-16931B, F16-17066B
                         ________________


                             Winton Moton,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Michelle Delancy, Judge.

     Winton Moton, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.